DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. 2017/0170042 and in view of Sakata et al. 2002/0023458.
In Re Claim 1, Okabe et al. teach a load port apparatus comprising: 				a mounting unit (12) on which a pod (2) housing a housed object (1) is mounted; 		a frame portion (11) provided to stand adjacent to the mounting unit and having a frame opening (13) to which a main opening of the pod is connected; 						a door (18) engageable with a lid (4) for the main opening of the pod for opening and closing the frame opening and the main opening; 									a door drive mechanism (18) which drives the door; 						an inner gas exhaust unit (522)  provided below an inner side of the frame opening and including an exhaust opening (opening at top of 522 exhausting to the opening on right end of 522 in the minienvironment 52, Fig. 10) opened to a mini environment (52) to exhaust a gas (See gas flow in Fig. 10) from an inside of the mini environment, (exhaust unit 522 pulls gas from minienvironment 52 through carrier 2 through the exhaust unit 522, See Fig. 10) the mini environment being connected to the pod through the main opening and the frame opening; (See Fig. 10) 
Okabe et al. do not teach a corrosive gas detection sensor arranged between the frame opening and the inner gas exhaust unit or in an exhaust flow path continuing from the exhaust opening to an inside of the inner gas exhaust unit.
However, Sakata et al. teach a corrosive gas detection sensor (3054) arranged between the frame opening (Opening at 3030, Fig. 29) and the inner gas exhaust unit (3053C, 3071, Fig. 31) or in an exhaust flow path continuing from the exhaust opening to an inside of the inner gas exhaust unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a corrosive gas detection sensor to the apparatus of Okabe et al. as taught by Sakata et al. in order to protect operators.
In Re Claim 6, Okabe et al. teach a front purge nozzle (17a) provided independently from the door and to introduce a cleaning gas into the pod through the main opening and the frame opening from an inside of the mini environment to which the pod is connected through the main opening and the frame opening. (See Paragraph 62)
In Re Claim 7, Okabe et al. teach a bottom purge introduction nozzle (31) connected to a bottom hole (6) of the pod to introduce a cleaning gas into a pod.
In Re Claim 9, Okabe et al. teach a semiconductor manufacturing apparatus (Fig. 1) comprising the load port apparatus (10);										an EFEM (52) provided with the load port apparatus and having a mini environment to which the pod is connected through the main opening and the frame opening; (See Fig. 10) and		a processing apparatus main body (Processing room, Paragraph 46) connected to the EFEM and having a processing chamber for processing the housed object transported through the mini- environment from the pod.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. 2018/0161830 and in view of Murata et al. 2020/0227295.
In Re Claim 5, Sasaki et al. teach a load port apparatus comprising:				a mounting unit (46) on which a pod (20) housing a housed object (10) is mounted;		a frame portion 64) provided to stand adjacent to the mounting unit and having a frame opening (opening at 22a) to which a main opening for the main opening of the pod is connected; 	a door (47) engageable with a lid (26) of the pod for opening and closing the frame opening and the main opening;											a door drive mechanism (Mechanism to move 47) which drives the door;			a bottom purge extraction nozzle (42b) connected to a bottom hole of the pod to discharge a gas from an inside of the pod; (See Fig. 1)
Sasaki et al. do not teach a corrosive gas detection sensor provided in an exhaust flow path of the bottom purge extraction nozzle, the exhaust flow path extending from the bottom purge extraction nozzle in a direction away from the bottom hole so as to be distant from the bottom hole.
However, Murata et al. teach a corrosive gas detection sensor (34) provided in an exhaust flow path (37, 38) of the bottom purge extraction nozzle (32), the exhaust flow path extending from the bottom purge extraction nozzle in a direction away from the bottom hole (25) so as to be distant from the bottom hole. (See Fig. 2) 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a corrosive gas detection sensor in an exhaust flow path of the bottom purge extraction nozzle wherein the bottom flow path extends in a direction away from the bottom hole in the apparatus of Sasaki et al. as taught by Murata et al. in order to protect the sensor from impact or movement during transfer of the pod.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al./Sakata et al. as applied to claim 1 above, and further in view of Lim et al. KR101452341.
In Re Claim 2, Okabe et al./Sakata et al. teach the apparatus of Claim 1 as discussed above.
Okabe et al./Sakata et al. do not teach a corrosive gas detection sensor attached to the door.
However, Lim et al. teach a corrosive gas detection sensor (125) attached to the door (120).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a corrosive gas detection sensor attached to the door in the apparatus of Okabe et al./Sakata as taught by Lim et al. in order to easily place it out of the object travel path.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al./Sakata et al. as applied to claim 1 above, and further in view of Mutsuo et al. JP 2018041937.
In Re Claims 8 and 10, Okabe et al./Sakata et al. teach the apparatus of Claim 1 as discussed above.
Okabe et al./Sakata et al. do not teach a control unit receiving information on a corrosive gas concentration, which is a detection result of the corrosive gas detection sensor to control the door drive mechanism, wherein, after confirming that the corrosive gas concentration is lower than a predetermined value, the control unit closes the main opening and the frame opening.
However, Mutsuo et al. teach a control unit (30) receiving information on a corrosive gas concentration, which is a detection result of the corrosive gas detection sensor to control the door drive mechanism (13), wherein, after confirming that the corrosive gas concentration is lower than a predetermined value, the control unit is capable of closing the main opening and the frame opening; (Paragraph 52 and 53) and										method of controlling an atmosphere in a pod by the load port apparatus according to claim 8, comprising:											detecting a corrosive gas concentration by the corrosive gas detection sensor (30) in a state where the pod is connected to the mini environment through the main opening and the frame opening; and												controlling the door drive mechanism by the control unit to close the main opening and the frame opening in a case where it is detected that the corrosive gas concentration is lower than a predetermined value. (See Paragraphs 52 and 53)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a control unit that closes the opening based on corrosive gas detection results in the apparatus of Okabe et al./Sakata as taught by Mutsuo et al. in order to protect the objects.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. In response to Applicant’s remarks that the position of the exhaust opening is different than that of Claim 1, the Examiner notes that the exhaust opening of Okabe et al. in Fig. 10 is to the minienvironment 52 as claimed.  In response to Applicant’s remarks that the combination of Okabe and Sakata cannot efficiently detect the gas flowing out from the pod to the minienvironment, it is noted that the features upon which applicant relies (efficiently detecting gas flowing out from the pod to the minienvironment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see Page 6, filed 12/16/2021, with respect to Claims 3 and 4 have been fully considered and are persuasive.  The rejection of Claims 3 and 4 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652